Exhibit 10.2 Confidential THE EXCLUSIVE SERVICE AGREEMENT AMONG HANGZHOU MYL BUSINESS ADMINISTRATION CONSULTING CO., LTD. AND HANGZHOU MYL COMMERCIAL SERVICE CO., LTD. May 1, THE EXCLUSIVE SERVICE AGREEMENT THIS EXCLUSIVE SERVICE AGREEMENT (this “AGREEMENT”) is entered into on May 1, 2009 in Hangzhou, the People’s Republic of China (“CHINA” or “PRC”) by and between: (1)HANGZHOU MYL BUSINESS ADMINISTRATION CONSULTING CO., LTD. ( "HANGZHOU MYL CONSULTING"), a company of limited liabilities incorporated under the laws of China, with its legal address at Room 604, 260 South Hushu Rd., Gongshu District; Hangzhou, Zhejiang, PRC, and (2)Hangzhou MYL Commercial SERVICE CO., LTD.（“Hangzhou MYL
